Citation Nr: 1029550	
Decision Date: 08/06/10    Archive Date: 08/16/10

DOCKET NO.  07-26 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a clothing allowance.

(The issues of entitlement to service connection for 
hypertension, the residuals of hypothermia, a lower back 
disability to include arthritis, a right shoulder disability, a 
disability of the cervical segment of the spine, hemorrhoids, and 
an acquired psychiatric disorder are addressed in a separate 
decision of the Board.  Also addressed in the same separate 
decision of the Board are the issues of entitlement to an 
increased evaluation for the residuals of a cold injury of the 
right and left foot, and, peripheral neuropathy of the right and 
left lower extremities, along with entitlement to a total 
disability evaluation based on individual unemployability due to 
the appellant's service-connected disabilities, entitlement to a 
separate disability evaluation for neurodermatitis, and whether 
the appellant's countable income was properly calculated for 
improved disability pension purposes.)




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his grandson


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The appellant served on active duty from December 1952 to 
December 1954.  During his service in the US Army, the appellant 
served in Korea and was awarded the Combat Infantry Badge.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision by the Department of Veterans 
Affairs (VA) Medical Center (VAMC), in San Juan, the Commonwealth 
of Puerto Rico.  In February 2010, the appellant and his grandson 
testified at a hearing at the RO before the undersigned Veterans 
Law Judge (VLJ).  A transcript of that hearing has been prepared 
and included in the claims folder for review.

The appellant has filed a notice of disagreement concerning the 
issue involving whether the appellant is entitled to a clothing 
allowance.  The notice of disagreement (NOD) for the clothing 
allowance issue was proffered in November 2008.  The United 
States Court of Appeals for Veterans Claims (Court) has held that 
where the Board finds a notice of disagreement has been submitted 
from a matter that has not been addressed in a statement of the 
case, the issue(s) should be remanded to the RO/AMC for 
appropriate action.  Manlincon v. West, 12 Vet. App. 238 (1999).  
As of this date, and as noted below, the appellant has not been 
sent a statement of the case with respect to this issue, and the 
remand action below addresses this item.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the VA Medical Center in San Juan, the 
Commonwealth of Puerto Rico.  VA will notify the appellant if 
further action is required.


REMAND

The record reflects that the VAMC in San Juan denied the 
appellant's claim involving a clothing allowance.  In response to 
that denial, the appellant filed a notice of disagreement in 
November 2008.  As the appellant was never furnished with an 
appropriate statement of the case as to this issue, the Board 
finds that this issue must be remanded to the VAMC for the 
appropriate issuance of a statement of the case.  Manlincon v. 
West, 12 Vet. App. 238 (1999).  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 [VCAA].  
However, identification of specific action requested on remand 
does not relieve the VAMC of the responsibility to ensure full 
compliance with the VCAA and its implementing regulations.  
Hence, in addition to the action requested above, the VAMC should 
also undertake any other development and/or notification action 
deemed warranted by the VCAA prior to adjudicating the claim on 
appeal.  Therefore, to ensure that VA has met its duty to assist 
the claimant in developing the facts pertinent to the claims and 
to ensure full compliance with the Court's pronouncements and due 
process requirements, the case is REMANDED to the VAMC for the 
following development:

The appellant has requested that he be 
assigned a clothing allowance.  The VAMC 
has denied his request for a clothing 
allowance and the appellant has submitted a 
timely notice of disagreement with regard 
to this issue.  The VAMC, therefore, must 
provide the appellant with a statement of 
the case (SOC) addressing this issue.  See 
Manlincon v. West, 12 Vet. App. 238 (1999).  
In particular, the SOC should provide the 
appellant with a discussion of how 
applicable laws and regulations affect the 
VAMC's decision and a summary of the 
reasons and bases for such a decision.  The 
appellant and his accredited representative 
should be given an opportunity to respond 
to the SOC, and they should be advised that 
a timely substantative appeal must be 
submitted if he elects to have the Board 
consider this matter.  If the claim is to 
be returned to the Board for appellate 
review, the VAMC should ensure that all of 
the documents contained in the claims file 
have been translated from Spanish to 
English.  

The Board intimates no opinion as to the ultimate outcome of this 
case.  The appellant need take no action unless otherwise 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or by 
the United States Court of Appeals for Veterans Claims for 
additional development or 


other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



